Case: 15-15667    Date Filed: 11/30/2016   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 15-15667
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:15-cr-00038-WTH-PRL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,


                                    versus

ANDREW JOHN EVANS,

                                                           Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (November 30, 2016)

Before ED CARNES, Chief Judge, HULL and WILSON, Circuit Judges.

PER CURIAM:
              Case: 15-15667     Date Filed: 11/30/2016   Page: 2 of 2


      John E. Fernandez, appointed counsel for Andrew Evans in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel=s assessment of

the relative merit of Evans’s appeal is correct. Because independent examination

of the entire record reveals no arguable issues of merit, counsel=s motion to

withdraw is GRANTED, and Evans’s conviction and sentence are AFFIRMED.




                                          2